72747: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-31364: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72747


Short Caption:DAISY TR. VS. WELLS FARGO BANK, N.A.Court:Supreme Court


Related Case(s):63611


Lower Court Case(s):Clark Co. - Eighth Judicial District - A679095Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						Elliott C. Mogul
							(Arnold & Porter Kaye Scholer LLP/Washington DC)
						John D. Tennert
							(Fennemore Craig P.C./Reno)
						


AppellantDaisy TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentWells Fargo Bank, N.A.Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Richard C. Gordon
							(Snell & Wilmer, LLP/Las Vegas)
						David W. Gutke
							(Snell & Wilmer, LLP/Las Vegas)
						Robin E. Perkins
							(Snell & Wilmer, LLP/Las Vegas)
						Jeffrey L. Willis
							(Snell & Wilmer, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/05/2017Filing FeeFiling fee due for Appeal.


04/05/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-11329




04/05/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-11333




04/05/2017Filing FeeE-Payment $250.00 from Michael F. Bohn


04/05/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-11405




04/06/2017Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:17-11433




04/18/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/28/16, 08/02/16. To Court Reporter: Maria Garibay.17-12845




04/26/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-13857




05/10/2017Notice/IncomingFiled Notice of Appearance (Kelly Dove as counsel for the Respondent).17-15733




07/31/2017MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief.17-25285




07/31/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: September 5, 2017.17-25299




09/06/2017BriefFiled Appellant's Opening Brief.17-29771




09/06/2017AppendixFiled Joint Appendix Volume 1.17-29772




09/28/2017MotionFiled Stipulation to Extend Time to File Answering Brief (First Request).17-32988




09/28/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: November 6, 2017.17-32992




10/31/2017MotionFiled Respondent's Unopposed Motion to Extend Time to File Answering Brief (Second Request).17-37288




12/11/2017Order/ProceduralFiled Order Granting Motion. The clerk shall file the answering brief received on December 6, 2017. Reply Brief due: 30 days.17-42547




12/11/2017BriefFiled Respondent's Answering Brief.17-42549




12/18/2017BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Respondent and of Affirming the District Court's Judgment.17-43700




01/10/2018BriefFiled Appellant's Reply Brief.18-01478




01/10/2018Case Status UpdateBriefing Completed/To Screening.


03/01/2018MotionFiled Amicus Curiae Federal Housing Finance Agency's Motion to Associate Counsel (Elliott Mogul).18-08275




03/23/2018Order/ProceduralFiled Order Granting Motion. On March 1, 2018, amicus curiae filed a motion to associate attorney Elliott C. Mogul of the law firm of Arnold & Porter Kaye Scholer LLP, in this matter pursuant to SCR 42. We grant the motion.  Mr. Mogul shall be permitted to appear on behalf of amicus curiae in this appeal.  Nevada attorney Leslie Bryan Hart, of the law firm Fennemore Craig, P.C., shall be responsible for all matters presented by Mr. Mogul in this matter.  See SCR 42(14) and NRAP 25(a)(5).18-11345




07/25/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Cadish, J. Majority: Cadish/Gibbons/Pickering/Hardesty/Parraguirre/Stiglich/Silver. 135 Nev. Adv. Opn. No. 30. EN BANC (SC)19-31364




08/12/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)19-33851




08/12/2019Filing FeeFiling fee paid. E-Payment $150.00 from Michael F. Bohn. (SC)


09/06/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).19-37412




10/01/2019RemittiturIssued Remittitur. (SC).19-40735




10/01/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/11/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 7, 2019. (SC)19-40735





Combined Case View